DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second pair of the first subpixels being arranged in a second column in the first unit pixel region different from the first column.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The Examiner acknowledges that the Applicant’s amendments to claim 25 resolves the antecedent basis issue. Therefore, the previous rejection of claim 25 under 35 USC 112(b) has been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, claim 1 recites “wherein each of the first pixels comprises a plurality of first sub-pixels, a first pair of the first sub-pixels being arranged in a first column in the first unit pixel region, and a second pair of the first sub-pixels being arranged in a second column in the first unit pixel region different from the first column.” The Applicant in their arguments states that the subject matter is supported by Applicant’s Fig. 6 and Paragraphs 0144-0145 of the Applicant’ specification. However, nothing in the Applicant’s original disclosure, specifically neither of the Applicant’s drawings nor specification, teaches “a second pair of the first sub-pixels being arranged in a second column in the first unit pixel region different from the first column.” Instead, Applicant’s Fig. 6 teaches where a first pair of the first sub-pixels (Items G and G in PXA1) are arranged in a first column and the remaining two sub-pixels (Items B and R, respectively) are arranged in two different columns (See Picture 5 below), not a same second column as recited in the limitation. Further, Paragraphs 0144 and 0145 of the Applicant’s specification recite “In each first unit pixel region PXA1, the second and fourth sub-pixels SP2 and SP4 may be disposed along the same column direction, the first sub-pixel SP1 may be located on a column different from the column on which the second and fourth sub-pixels SP2 and SP4 are disposed, and the third sub-pixel SP3 may be located on another column different from the column on which the second and fourth sub-pixels SP2 and SP4 are disposed”. No statement in Paragraphs 0144 and 0145 requires or teaches that the first and third subpixels are disposed or arranged along a second column.  Lastly, no other drawing or description in the Applicant’s specification shows or describes an embodiment where a second pair of the subpixels within each pixel unit is arranged in a second column. Thus, the amended in subject matter is new matter. The new matter should be removed from the claim language. For purposes of compact prosecution, the Examiner interprets the language to be that the subpixels of the first pair of subpixels and the subpixels of the second pair of subpixels are not required to be in the same first pixel. This interpretation is in line with the Applicant’s disclosure as the first pair of subpixels (Items G and G) are within the same first pixel and are arranged with a first column while the second pair of subpixels (Items B and R) that are in a same column (See Picture 6 below) belong to two different first pixels (Respective Items PXA1).  

    PNG
    media_image1.png
    239
    254
    media_image1.png
    Greyscale

Picture 5 (Labeled version of a portion of Applicant’s Fig. 6)

    PNG
    media_image2.png
    347
    352
    media_image2.png
    Greyscale

Picture 6 (Labeled version of a portion of Applicant’s Fig. 6)

Regarding claim 25, claim 25 recites “wherein each of the first pixels comprises a plurality of first sub-pixels, a first pair of the first sub-pixels being arranged in a first column in the first unit pixel region, and a second pair of the first sub-pixels being arranged in a second column in the first unit pixel region different from the first column.” The Applicant in their arguments states that the subject matter is supported by Applicant’s Fig. 6 and Paragraphs 0144-0145 of the Applicant’ specification. However, nothing in the Applicant’s original disclosure, specifically neither of the Applicant’s drawings nor specification, teaches “a second pair of the first sub-pixels being arranged in a second column in the first unit pixel region different from the first column.” Instead, Applicant’s Fig. 6 teaches where a first pair of the first sub-pixels (Items G and G in PXA1) are arranged in a first column and the remaining two sub-pixels (Items B and R, respectively) are arranged in two different columns (See Picture 5 above), not a same second column as recited in the limitation. Further, Paragraphs 0144 and 0145 of the Applicant’s specification recite “In each first unit pixel region PXA1, the second and fourth sub-pixels SP2 and SP4 may be disposed along the same column direction, the first sub-pixel SP1 may be located on a column different from the column on which the second and fourth sub-pixels SP2 and SP4 are disposed, and the third sub-pixel SP3 may be located on another column different from the column on which the second and fourth sub-pixels SP2 and SP4 are disposed”. No statement in Paragraphs 0144 and 0145 requires or teaches that the first and third subpixels are disposed or arranged along a second column.  Lastly, no other drawing or description in the Applicant’s specification shows or describes an embodiment where a second pair of the subpixels within each pixel unit is arranged in a second column. Thus, the amended in subject matter is new matter. The new matter should be removed from the claim language. For purposes of compact prosecution, the Examiner interprets the language to be that the subpixels of the first pair of subpixels and the subpixels of the second pair of subpixels are not required to be in the same first pixel. This interpretation is in line with the Applicant’s disclosure as the first pair of subpixels (Items G and G) are within the same first pixel and are arranged with a first column while the second pair of subpixels (Items B and R) that are in a same column (See Picture 6 above) belong to two different first pixels (Respective Items PXA1).  
Claims 2-24 are also rejected under 35 USC 112(a) as they depend from and include all of the elements of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 18-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding”.
Regarding claim 1, Fig. 1I of Wang teaches an electronic device comprising: a display panel (Paragraph 0002) configured for displaying an image, wherein the display panel includes: a substrate (Paragraph 0004) including a first display region (Item A1) and a second display region (Item A2), which are adjacent to each other; a plurality of first pixels (Items 1, 2 and 3 in Item A1) disposed in the first display region (Item A1); and a plurality of second pixels (Items 1, 2 and 3 in Item A2), wherein the second display region (Item A2) includes a first sub-region (See Picture 1 below) in which each of the second pixels (Items 1, 2 and 3 in A2) is disposed and a second sub-region (See Picture 1 below) in which the second pixel is not disposed, wherein the second display region (Item A2) has a light transmittance higher than that of the first display region (Item A1), and wherein each of the first pixels (Items 1, 2 and 3 in A1) has a size different from that of the second pixels (Items 1, 2 and 3 in A2), wherein the first display region (Item A) includes a first unit pixel region (See Picture 2 below) in which each of the first pixels is disposed, and the second display region (Item A2) includes a second unit pixel region (See Picture 2 below) in which each of the second pixels is disposed, and wherein each of the first pixels comprises a plurality of first subpixels, a first pair of the first subpixels being arranged in a first column in the first unit pixel region, and a second pair of the first subpixels being arranged in a second column in the first unit pixel region different from the first column (See Picture 2 below).
Wang does not explicitly teach a non-display region surrounding at least one side of each of the first and second display regions.
Fig. 1 of Ding teaches a display comprising a non-display region (Item 11) surrounding a display region (Item 101) such that the non-display region (Item 11) surrounds at least one side of the display region (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-display region surrounding at least one side of the each of the first and second display regions of Wang because the non-display area can be used as an area for wiring (Ding Paragraph 0060). 

    PNG
    media_image3.png
    261
    501
    media_image3.png
    Greyscale

Picture 1 (Labeled version of a portion of Wang Fig. 1I)

    PNG
    media_image4.png
    461
    406
    media_image4.png
    Greyscale

Picture 2 (Labeled version of a portion of Wang Fig. 1I)
Under an alternate interpretation of Wang, Regarding claim 1, Fig. 1I of Wang teaches an electronic device comprising: a display panel (Paragraph 0002) configured for displaying an image, wherein the display panel includes: a substrate (Paragraph 0004) including a first display region (Item A1) and a second display region (Item A2), which are adjacent to each other; a plurality of first pixels (Items 1, 2 and 3 in Item A1) disposed in the first display region (Item A1); and a plurality of second pixels (Items 1, 2 and 3 in Item A2), wherein the second display region (Item A2) includes a first sub-region (See Picture 1 below) in which each of the second pixels (Items 1, 2 and 3 in A2) is disposed and a second sub-region (See Picture 1 below) in which the second pixel is not disposed, wherein the second display region (Item A2) has a light transmittance higher than that of the first display region (Item A1), and wherein each of the first pixels (Items 1, 2 and 3 in A1) has a size different from that of the second pixels (Items 1, 2 and 3 in A2), wherein the first display region (Item A) includes a first unit pixel region (See Picture 3 below) in which each of the first pixels is disposed, and the second display region (Item A2) includes a second unit pixel region (See Picture 3 below) in which each of the second pixels is disposed, and wherein each of the first pixels comprises a plurality of first subpixels, a first pair of the first subpixels being arranged in a first column in the first unit pixel region, and a second pair of the first subpixels being arranged in a second column in the first unit pixel region different from the first column (See Picture 3 below).
Wang does not explicitly teach a non-display region surrounding at least one side of each of the first and second display regions.
Fig. 1 of Ding teaches a display comprising a non-display region (Item 11) surrounding a display region (Item 101) such that the non-display region (Item 11) surrounds at least one side of the display region (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-display region surrounding at least one side of the each of the first and second display regions of Wang because the non-display area can be used as an area for wiring (Ding Paragraph 0060). 

    PNG
    media_image5.png
    461
    400
    media_image5.png
    Greyscale

Picture 3 (Labeled version of a portion of Wang Fig. 1I)
Regarding claim 2, Fig. 1I of Wang further teaches further teaches where the first pixels (Items 1, 2 and 3 in A1) in the first display region (Item A1) have a density higher than that of the second pixels (Items 1, 2 and 3 in Item A2) in the second display region (Item A2), and wherein the second display region (Item A2) has a size smaller than (Fig. 1A) that of the first display (Item A1) region, and is connected to the first display region (Item A1).
Regarding claim 3, Fig. 1K of Wang further teaches where the second pixels (Items 1, 2 and 3 in Item A2) are arranged in an oblique direction (diagonally, as defined by Applicant’s specification Paragraph 0192) on a plane.
Regarding claim 4, Wang further teaches where the device further comprises at least one sensor (Paragraph 0078) disposed on a rear surface of the display panel.
Regarding claim 5, Wang further teaches where the at least one sensor includes a camera (Paragraph 0078).
Regarding claim 6, Wang further teaches where the second sub-region (See Picture 1 above) includes a transmissive region through which light is transmitted. 
Regarding claim 7, Wang further teaches where the first sub-region (See Picture 1 above) and the second sub-region (See Picture 1 above) are alternately disposed. 
Regarding claim 8, Wang further teaches where the second display region (Item A2) comprises a plurality of the first sub-regions (See Picture 1 above) and a plurality of the second sub-regions (See Picture 1 above). 
Regarding claim 9, Fig. 1I of Wang further teaches where the plurality of first sub- regions (See Picture 1 above) are repeatedly arranged along one direction in the second display region (Item A2) to constitute at least one first column, and the plurality of second sub-regions (See Picture 1 above) are repeatedly arranged along the one direction in the second display region (Item A2) to constitute at least one second column, wherein the first column and the second column are alternately disposed.
Regarding claim 10, Fig. 1K of Wang further teaches where the plurality of first sub regions (See Picture 1 above) are repeatedly arranged along one direction in the second display region to constitute at least one column, and the plurality of second subregions (See Picture 1 above) are repeatedly arranged along a direction orthogonal to the one direction to constitute at least one row (See Picture 4 below).

    PNG
    media_image6.png
    254
    374
    media_image6.png
    Greyscale

Picture 4 (Labeled version of a portion of Wang Fig. 1K)
Regarding claim 11, Wang further teaches wherein each of the first sub-pixels includes: a first electrode disposed on the substrate; a first emitting layer disposed on the first electrode; and a second electrode disposed on the first emitting layer (Paragraph 0438).
Regarding claim 12, Wang further teaches where each of the second pixels (Items 1, 2,3 in Item A2) 2includes a second sub-pixel (Item 1) provided in the first sub-region (See Picture 1 above), 3wherein the second sub-pixel includes: 4a third electrode disposed on the substrate, the third electrode being provided in sthe same layer as the first electrode, 6a second emitting layer disposed on the third electrode; and a fourth electrode disposed on the second emitting layer (Paragraph 0438).
Regarding claim 13, Fig. 1I of Wang further teaches where the first sub-pixel and the second sub-pixel have different sizes.
Regarding claim 14, Fig. 1I of Wang further teaches where the second sub-pixel (Any of Items 1, 2 or 3 in Item, A2) has a size greater than that of the first sub-pixel (Any of Items 1, 2 or 3 in Item, A1).
Regarding claim 15, Fig 1I of Wang further teaches where the first sub-pixel includes a first emission region in which the first electrode, the first emitting layer, and the second electrode overlap with each other (Paragraph 0438), and the second sub-pixel includes a second emission region in which the third electrode, the second emitting layer, and the fourth electrode overlap with each other (Paragraph 0438), wherein the second emission region has a size greater than that of the first emission region.
Regarding claim 18, Fig. 2L of Wang further teaches where a size of the second subpixel gradually changes approaching a boundary portion between the first display region (Item A1) and the second display region (Combination of Items A2 and A3 in Fig. 2L, Item A2 in Fig. 1I). 
Regarding claim 19, When the first display area is considered to be the combination of Items A2 and A3), Fig. 2L of Wang further teaches where the second subpixel has a size gradually decreased as approaching the boundary portion between the boundary portion and the second display region (Item A2 in Fig. 2L).
Regarding claim 20, When the second display area is considered to be the combination of Items A2 and A3), Fig. 2L of Wang further teaches where the second subpixel has a size gradually increased as approaching the boundary portion between the boundary portion and the second display region (Combination of Items A2 and A3 in Fig. 2L).
Regarding claim 23, Wang further teaches where each of the first and second pixels includes a pixel circuit layer which is disposed on the substrate and includes at least one transistor (Paragraph 0359).
Regarding claim 24, Fig. 1I of Wang further teaches where the first unit pixel region and the second unit pixel region have the same size (See Picture 2 and 3, respectively above). 
Examiner’s Note:  The Examiner notes that besides first and second pixel unit regions being areas where first and second pixels, respectively, are located, the claim does not put any additional limitations on what constitutes, or the orientation of, a first or second pixel unit region. A region can be any size or shape unless defined by the claim, thus the Examiner’s indication of the first and second pixel unit regions being rectangles of a certain size in Pictures 2 and 3 above read on the claim.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Hwang et al. (US 2019/0181345) hereinafter “Hwang”.
Regarding claim 16, the combination of Wang and Ding teaches all of the elements of the claimed invention as stated above except where the device further comprises an insulating layer disposed between the substrate and the third electrode, wherein the insulating layer extends to the second sub-region, and wherein the fourth electrode does not extend to the second sub-region.
Fig. 4 of Hwang teaches a display device comprising an insulating layer (Item 162) disposed between a substrate (Item 101) and a third electrode (Item 110), wherein the insulating layer (Item 162) extends to the second sub-region (Item TA), and wherein a fourth electrode (Item 140) does not extend to the second sub-region (Item TA).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an insulating layer disposed between the substrate and the third electrode, wherein the insulating layer extends to the second sub-region, and wherein the fourth electrode does not extend to the second sub-region because simplifies the fabricating cost which results in a decrease in the production costs (Hwang Paragraphs 0019 and 0020)|.
Regarding claim 17, Wang further teaches where each of the first and second sub-pixels emits any one of red light, green light, blue light (Paragraph 0093).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Nakamura et al. (US 2017/0069664) hereinafter “Nakamura”.
Regarding claim 21, the combination of Wang and Ding teaches all of the elements of the claimed invention as stated above except where the second sub-region includes at least one insulating layer which is disposed on the substrate and includes an opening.
Fig. 35A of Nakamura teaches a display device comprising an insulating layer (Item 314) disposed between a substrate (Item 371) and a third electrode (Item 321), wherein the insulating layer (Item 314) extends to the second sub-region (Item 110), and where the second sub-region (Item 110) includes the insulating layer (Item 314) which includes an opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include have the second sub-region include at least one insulating layer which is disposed on the substrate and includes an opening because it allows for visible light to better transmit through the display (Nakamura Paragraph 0437).
Regarding claim 22, the combination of Wang, Ding and Nakamura teaches all of the elements of the claimed invention as stated above.
Wang does not teach where the second sub-region includes a filling material filling the opening.
Fig. 35A of Nakamura teaches where the second sub-region (Item 110) includes a filling material (Item 317) filling the opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second sub-region include a filling material filling the opening because the filling material acts as a bonding layer to bond an upper substrate to the remainder of the device (Nakamura Paragraph 0367).
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0065625) hereinafter “Wang” in view of Ding et al. (US 2021/0028249) hereinafter “Ding” and in further view of Yeke Yazdandoost et al. (US 2019/0310724) hereinafter “Yeke”.
Regarding claim 25, Figs. 1A and 1I of Wang teaches an electronic device comprising: a sensor configured for sensing incident light (Paragraph 0078); a display portion (Paragraph 0002) overlapping with the sensor (Paragraph 0078), the display portion configured for displaying an image, wherein the display portion includes: a substrate (Paragraph 0004) including a first display region (Item A1) and a second display region (Item A2) which has an area smaller than that of the first display region (Item A1), is connected to the first display region (Item A1), and has a light transmittance higher than that of the first display region (Item A1); a plurality of first pixels (Items 1, 2 and 3 in Item A1) provided in the first display region (Item A1); and a plurality of second pixels (Items 1, 2 and 3 in Item A2) provided in the second display region (Item A2), the plurality of second pixels being different from the first pixels, the plurality of second pixels each having a size greater than that of each of the first pixels (Fig. 1I), wherein the second display region (Item A2) includes a first sub-region (See Picture 1 above) in which each of the second pixels (Items 1, 2 and 3 in A2) is disposed and a transmissive region in which the second pixel is not disposed, the transmissive region having light transmitted therethrough, where the first sub-region and the transmissive region are alternately disposed when viewed on a plane, wherein the first display region (Item A) includes a first unit pixel region (See Picture 2 above) in which each of the first pixels is disposed, and the second display region (Item A2) includes a second unit pixel region (See Picture 2 above) in which each of the second pixels is disposed, and wherein each of the first pixels comprises a plurality of first subpixels, a first pair of the first subpixels being arranged in a first column in the first unit pixel region, and a second pair of the first subpixels being arranged in a second column in the first unit pixel region different from the first column (See Picture 2 above).
Wang does not explicitly teach a non-display region surrounding the periphery of each of the first and second display regions.
Fig. 1 of Ding teaches a display comprising a non-display region (Item 11) surrounding a display region (Item 101) such that the non-display region (Item 11) surrounds a periphery of the display region (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-display region surrounding the periphery of each of the first and second display regions of Wang because the non-display area can be used as an area for wiring (Ding Paragraph 0060). 
Wang does not teach a window provided on the display portion to cover the display portion nor a touch sensor provided between the display portion and the window, the touch sensor configured for sensing a touch of a user.
Fig. 1B of Yeke teaches a display device (Paragraph 0001) comprising a display portion (Item 112), a touch sensor (Item 110) and a window (Item 108), where the window (Item 108) is provided on the display portion (Item 112) to cover the display portion (Item 112); and a touch sensor (Item 110; Paragraphs 0057) provided between the display portion (Item 112) and the window (Item 108), the touch sensor (Item 110) configured for sensing the touch of a user (Paragraph 0133).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a window provided on the display portion to cover the display portion because the window acts as a protective cover while also allowing light to pass through (Yeke Paragraph 0056).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a touch sensor provided between the display portion and the window, the touch sensor configured for sensing a touch of a user because the touch sensor detects the touch of a user to such that a subsequent action is executed (Yeke Paragraphs 0133 and 0134). 
Under an alternate interpretation of Wang, Regarding claim 25, Figs. 1A and 1I of Wang teaches an electronic device comprising: a sensor configured for sensing incident light (Paragraph 0078); a display portion (Paragraph 0002) overlapping with the sensor (Paragraph 0078), the display portion configured for displaying an image, wherein the display portion includes: a substrate (Paragraph 0004) including a first display region (Item A1) and a second display region (Item A2) which has an area smaller than that of the first display region (Item A1), is connected to the first display region (Item A1), and has a light transmittance higher than that of the first display region (Item A1); a plurality of first pixels (Items 1, 2 and 3 in Item A1) provided in the first display region (Item A1); and a plurality of second pixels (Items 1, 2 and 3 in Item A2) provided in the second display region (Item A2), the plurality of second pixels being different from the first pixels, the plurality of second pixels each having a size greater than that of each of the first pixels (Fig. 1I), wherein the second display region (Item A2) includes a first sub-region (See Picture 1 above) in which each of the second pixels (Items 1, 2 and 3 in A2) is disposed and a transmissive region in which the second pixel is not disposed, the transmissive region having light transmitted therethrough, where the first sub-region and the transmissive region are alternately disposed when viewed on a plane, wherein the first display region (Item A) includes a first unit pixel region (See Picture 3 above) in which each of the first pixels is disposed, and the second display region (Item A2) includes a second unit pixel region (See Picture 3 above) in which each of the second pixels is disposed, and wherein each of the first pixels comprises a plurality of first subpixels, a first pair of the first subpixels being arranged in a first column in the first unit pixel region, and a second pair of the first subpixels being arranged in a second column in the first unit pixel region different from the first column (See Picture 3 above).
Wang does not explicitly teach a non-display region surrounding the periphery of each of the first and second display regions.
Fig. 1 of Ding teaches a display comprising a non-display region (Item 11) surrounding a display region (Item 101) such that the non-display region (Item 11) surrounds a periphery of the display region (Item 101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-display region surrounding the periphery of each of the first and second display regions of Wang because the non-display area can be used as an area for wiring (Ding Paragraph 0060). 
Wang does not teach a window provided on the display portion to cover the display portion nor a touch sensor provided between the display portion and the window, the touch sensor configured for sensing a touch of a user.
Fig. 1B of Yeke teaches a display device (Paragraph 0001) comprising a display portion (Item 112), a touch sensor (Item 110) and a window (Item 108), where the window (Item 108) is provided on the display portion (Item 112) to cover the display portion (Item 112); and a touch sensor (Item 110; Paragraphs 0057) provided between the display portion (Item 112) and the window (Item 108), the touch sensor (Item 110) configured for sensing the touch of a user (Paragraph 0133).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a window provided on the display portion to cover the display portion because the window acts as a protective cover while also allowing light to pass through (Yeke Paragraph 0056).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a touch sensor provided between the display portion and the window, the touch sensor configured for sensing a touch of a user because the touch sensor detects the touch of a user to such that a subsequent action is executed (Yeke Paragraphs 0133 and 0134). 
Response to Arguments
Applicant's arguments regarding the 103 rejections of claims 1 and 25 filed 06/28/2022 have been fully considered but they are not persuasive.
Specifically, while the Examiner acknowledges that the Examiner’s previous indication of the subpixels of the first pixel are arranged in three columns and thus does not read on the Applicant’s amended in claim language, the Examiner does not find the Applicant’s argument persuasive that the combination of Wang and Ding fails to read on the amended in claim language. Firstly, as the Examiner has indicated above in the 112(a) rejection of claims 1 and 25, the Examiner disagrees with the Applicant’s statement that the amended in language is supported by Fig. 6 and Paragraphs 0144 and 0145 of the Applicant’s original disclosure. The Examiner, in the 112(a) rejection above, has offered an interpretation of the language which in supported by the Applicant’s original disclosure. Wang teaches the amended in claim language as interpreted by the Examiner. Further, assuming for the sake of argument that the amended in language is supported by the Applicant’s original disclosure, the Examiner recites an alternative interpretation of Wang where the first pixel is comprised of two green subpixels in one column and a red subpixel and blue subpixel in a second column.  Thus, the Applicant’s arguments are not persuasive and the Examiner maintains rejecting claims 1 and 25 under a combination of Wang and Ding (Claim 1) and a combination of Wang, Ding and Yeke (Claim 25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891